RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido libre con cargo a vacaciones a los empleados y funcionarios de la Rama Judicial la mañana del lunes 24 de diciembre y el lunes 31 de diciembre de 2007.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, disponemos que al computar los términos establecidos en las distintas leyes *883y reglas aplicables a los procedimientos y trámites judicia-les, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73) y se con-siderará la mañana del lunes, 24 de diciembre de 2007, medio día feriado, y el día lunes 31 de diciembre de 2007, como día feriado. Cualquier término a vencer el 24 de diciembre de 2007 se extenderá hasta el miércoles 26 de diciembre de 2007, próximo día laborable. Además, cualquier término que venza el 31 de diciembre de 2007 se extenderá hasta el miércoles 2 de enero de 2008.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo